Gilbert, J.
R. recovered a judgment against a county, and transferred it for value to a third person. During the life of the judgment the county issued tax fi. fas. against R. and his wife; whereupon R. instituted an action against the county, alleging facts in substance as just indicated, and seeking to have the amount of the taxes credited upon his judgment against the county, and to enjoin the collection of taxes. Held, that the petition was properly dismissed on general demurrer.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.